Citation Nr: 0841424	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-27 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for colon polyps, 
claimed due to exposure to ionizing radiation.  

2.  Entitlement to service connection for a thyroid disorder, 
claimed due to exposure to ionizing radiation.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from January 1949 to 
June 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that rating decision, the RO denied 
service connection for colon polyps and a thyroid disorder, 
both claimed due to exposure to ionizing radiation.  The 
veteran's disagreement with that decision led to this appeal.  
In August 2008, the veteran testified at a Board hearing held 
in Washington, DC.  


FINDINGS OF FACT

1.  There is no evidence of the presence of colon polyps in 
service, and there is no competent evidence that relates 
colon polyps or residuals thereof to service or any incident 
of service, including exposure to ionizing radiation.  

2.  The preponderance of the evidence is against finding the 
veteran has a thyroid disorder.  


CONCLUSIONS OF LAW

1.  Colon polyps were not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).  

2.  A thyroid disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In this case, in a letter dated in March 2003, the RO 
explained to the veteran that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show three things, (1) an injury in service, a disease that 
began in or was made worse in service, or an event in service 
causing injury or disease; or, under certain circumstances 
evidence of certain condition subject to service connection 
on a presumptive basis; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO explained that medical evidence or other evidence showing 
he has persistent or recurrent symptoms of disability would 
be reviewed to see if he had a current disability or symptoms 
of disability.  The RO also stated that a relationship 
between current disability and an injury, disease, or event 
in service was usually shown by medical records or medical 
opinions; the RO also explained that the relationship was 
presumed for veterans who have certain chronic diseases that 
become manifest within a specific period of time after 
discharge from service.  The RO further explained that 
veterans who were exposed to ionizing radiation are entitled 
to a presumption of service connection if they have certain 
diseases or disabilities.  

In the March 2003 letter, the RO outlined what evidence VA 
would obtain and what information and evidence the veteran 
should provide.  The RO specifically stated that it would get 
any VA medical records and other medical records he 
identified and for which he provided release authorization 
and told him he could submit his own statements or statements 
from other people describing his disability symptoms.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, in a letter to the veteran dated in May 2008, RO 
notified the veteran that it had certified his appeal to the 
Board.  In that letter, the RO provided the veteran with 
information about evidence needed to evaluate a disability 
and determine effective dates if VA found a disability to be 
service connected.  The RO described the kind of evidence 
considered in determining a disability rating and an 
effective date and provided examples of the evidence the 
veteran should identify or provide with respect to disability 
ratings and effective dates.  

Although the notice provided to the veteran on these latter 
two elements was long after the initial adjudication of the 
claims and was not followed by readjudication of the claims 
prior to certification of the appeal the Board, the Board 
finds these errors are not prejudicial to the to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection for colon polyps and a thyroid disorder, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  


As to the duty to assist, the veteran's service medical 
records are in the file.  The veteran has submitted VA 
medical records he contends support his service connection 
claims.  At the August 2008 hearing, the veteran referred to 
having received treatment at the VA hospital in East Orange, 
New Jersey, in November 1963.  He implied that he felt that 
it was pertinent to his claims and requested that action be 
taken to obtain those records.  On review of the veteran's 
claims file, the Board finds that it does include the 
narrative summary of the veteran's hospitalization at the VA 
hospital in East Orange, New Jersey in November 1963.  The 
summary describes incision and drainage of a recurrent right 
lower quadrant wound abscess, and there was a diagnosis of 
past history of parasitic infection, none noted on this 
admission.  In conjunction with earlier claims, the RO 
obtained a radiation dose estimate for the veteran, and in 
conjunction with those claims and the current claims, the 
veteran submitted a thyroid radiation dose estimate prepared 
for him by the Hanford Individual Dose Assessment Project in 
June 2000.  As noted in the Introduction, the veteran 
testified at a Board hearing in August 2008.  

In October 2008, the veteran submitted to the Board the 
Hanford Veterans Cancer Mortality Study summer 1994 
newsletter, which discusses the history of the study, 
describes its database, activities, and plans, including the 
creation of the Radiation Health Effects Public Interest Law 
Group and efforts to obtain funding for completion of the 
study.  The veteran did not waive RO consideration of the 
newsletter.  As the newsletter does not include any study 
results or data that provide additional information or 
evidence pertinent to the veteran's claims for service 
connection for colon polyps and a thyroid disorder, the Board 
need not refer this evidence to the agency of original 
jurisdiction for review, and will proceed with its decision 
on the appeal.  See 38 C.F.R. § 20.1304(c) (2008).    

The veteran has not identified any additional evidence or 
information that could be obtained to substantiate his 
service connection claims, and the Board is therefore 
satisfied that VA has fulfilled its duty to assist the 
veteran in the development of his claims.  

The Board acknowledges that VA has not provided the veteran a 
medical examination or obtained any medical opinion relative 
to his claims.  The Board finds in this case that neither a 
VA examination nor medical opinion is necessary to decide the 
veteran's claims.  There are two pivotal cases that address 
the need for a VA examination, Duenas v. Principi, 18 Vet. 
App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In McLendon, the United States Court of Appeals for 
Veterans Claims (Court) held that in disability compensation 
claims, the Secretary must provide a VA medical examination 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but  
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  20 Vet. App. at 
81.  In Duenas, the Court held that a VA examination is 
necessary when the record:  (1) contains competent evidence 
that the veteran has persistent or recurrent symptoms of the 
claimed disability and (2) indicates that those symptoms may 
be associated with the veteran's active service.  

In this case, as will be discussed later, with respect to the 
claim for service connection for a thyroid disorder, there is 
no evidence of current disability or persistent or recurrent 
symptoms of a disability, which is requisite to trigger the 
requirement for a VA examination or opinion.  As to the claim 
for service connection for colon polyps, there is also no 
evidence of current disability or recurrent symptoms of 
disability, but even if it is assumed the veteran has current 
residuals of a colon polyp diagnosed in October 1999, there 
is no indication in the record, other than the veteran's own 
opinion and contentions, that any colon polyp may be 
associated with service or any incident of service, including 
exposure to ionizing radiation.  Under these circumstances, 
neither examinations nor medical opinions by VA are 
warranted.  

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to proceed to a final decision in this 
appeal.  

Pertinent law and regulations

Service connection - in general

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where certain chronic diseases, including malignant 
tumors, become manifest to a degree of 10 percent within one 
year from the date of separation from service, such disease 
shall be considered to have been incurred or aggravated by 
such service, notwithstanding there is no evidence of that 
disease during service.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).  

In general, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical, or in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Special considerations - exposure to ionizing radiation

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation-risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means:  onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).  

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under 
§ 3.311, the evidence must show the following: (1) the 
veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. 
§ 3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).  

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.  

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365. 

Analysis

The veteran contends that he has colon polyps and a thyroid 
disorder resulting from his exposure to ionizing radiation in 
service.  The veteran contends the radiation exposure took 
place from December 1949 to June 1950, primarily in the form 
of Iodine 131, while he was stationed at the Yakima, 
Washington, Military Reservation and Training Center near the 
Hanford Nuclear Reservation, and especially from an 
experimental release of I-131 in December 1949, known as 
"the Green Run."  The veteran reports he spent long period 
in the desert in the open on patrol and was a member of 
Battery C, 68th AA Gun Battalion and also Battery A, 15th AA 
AW Battalion (SP) during this period.  

Colon polyps

Relative to the veteran's claim for service connection for 
colon polyps, he has submitted the report of a VA colonoscopy 
performed in October 1999.  The surgery report shows that the 
colon was found to be normal except for diverticulosis and a 
polyp found at 25 centimeters (cm).  The polyp was snared and 
sent for biopsy.  A VA pathology report dated in October 1999 
shows the colon polyp was described as adenomatous 
hyperplasia (tubular adenoma).  There was no diagnosis of 
colon cancer.  In the report of the colonoscopy, it was noted 
that the colon scope could not be advanced beyond 60 cm 
because of the redundancy of the splenic flexure, and a 
barium enema was planned because of incomplete colonoscopy.  
A VA barium enema in late October 1999 and a follow-up barium 
enema in November 2000 showed scattered diverticulosis of the 
colon; no definite intrinsic polypoid lesion was visualized 
in either study.  Although later records refer to the veteran 
having a history of having had a tubular adenoma removed with 
colonoscopy, there is no later medical evidence that includes 
a diagnosis of colon polyps or residuals there of.  

As the October 1999 colonoscopy and pathology reports 
document the presence of a colon polyp, but none is shown 
later, including at any time during the appeal period, it is 
the judgment of the Board that the claimed disability is 
properly described as colon polyp, status post polypectomy.  
The Board notes the evidence does not show, nor does the 
veteran contend, that he currently has colon cancer.  Colon 
polyps are not a disability to which the presumptive 
provisions of 38 U.S.C.A. § 1112(a) and 38 C.F.R. § 3.309(a) 
apply.  

Although the veteran contends he has colon polyps that are 
due to exposure to ionizing radiation from the Hanford 
Nuclear Reservation while he was in service, at no time has 
he contended, nor does the evidence show, that he 
participated in a "radiation-risk activity" as defined by 
38 C.F.R. § 3.309(d), which is an essential element for 
consideration of his claim on a presumptive basis under 
38 C.F.R. § 3.309(d).  Further, colon polyps are not among 
the diseases for which service connection may be granted on a 
presumptive basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  See Rucker, 10 Vet. App. at 71.  

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under 
§ 3.311, the evidence must show the following: (1) the 
veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. 
§ 3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).  If a claim is based on a disease other than 
one of those listed in 38 C.F.R. § 3.311, VA shall 
nevertheless consider the claim under the provisions of the 
regulation provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

Colon polyps are not included on the list of radiogenic 
diseases at 38 C.F.R. § 3.311, and the veteran has not 
identified or submitted competent scientific or medical 
evidence that indicates colon polyps are a radiogenic 
disease.  The veteran contends that the October 1999 VA 
colonoscopy report is evidence of the doctor's diagnosis of 
nodules and polyps being related to radiation exposure.  The 
Board notes however, that in the October 1999 colonoscopy 
report the physician said, "[t]his 69-year-old white male 
was seen in the surgery clinic with complaints of skin 
nodules and exposure to radiation in the past.  The patient 
was scheduled for a surveillance colonoscopy to rule out any 
colonic polyps."  Notwithstanding the veteran's contentions, 
this statement does not, in the Board's judgment, constitute 
medical or scientific evidence that colon polyps may be 
induced by ionizing radiation.  The absence of evidence that 
colon polyps are a radiogenic disease precludes further 
consideration of the claim under the provisions of 38 C.F.R. 
§ 3.311.  See 38 C.F.R. § 3.311(b)(1).  

Notwithstanding the foregoing, the Federal Circuit in Combee 
determined that the regulations governing presumptive service 
connection do not preclude a claimant from establishing 
service connection with proof of actual direct causation.  
See Combee, 34 F. 3d. at 1043-44; see also 38 C.F.R. 
§ 3.303(d).  Accordingly, the Board will proceed to evaluate 
the claim on the regulations governing service connection.  

As discussed above, in order to establish service connection 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has accepted that the veteran has colon polyps, 
status post polypectomy, which means that element (1) has 
been met.  The Board's discussion will therefore focus on 
elements (2) and (3).  

With regard to in-service incurrence of colon polyps, the 
Board notes that there is no record of treatment for colon 
polyps during service or for years following service 
discharge.  The record does not show, nor does the veteran 
contend, that he was diagnosed as having colon polyps earlier 
than 1999, decades after his separation from service in 1952.  
For that reason, there is no evidence of in-service 
incurrence or disease to satisfy Hickson element (2).  

Element (2) may, however, be satisfied by a showing of in-
service injury, specifically in this case, exposure to 
ionizing radiation.  A fellow serviceman has corroborated the 
veteran's statements that he was stationed at the Yakima, 
Washington, Military Reservation and Training Center near 
Hanford Nuclear Reservation, and the veteran has submitted a 
thyroid radiation dose estimate prepared for him by the 
Hanford Individual Dose Assessment Project in June 2000.  
Also of record is a Radiation Review pertaining to the 
veteran prepared by the VA Chief Public Health and 
Environmental Hazards Officer in November 2002.  In her 
memorandum, the VA Chief Public Health and Environmental 
Hazards Officer outlined methodologies used to estimate the 
veteran's radiation dose based on the Hanford Individual Dose 
Assessment Project and based on Battelle reports on doses 
from atmospheric and river pathways and arrived at radiation 
dose estimates for the veteran for the 1949-1950 period.  
With this evidence, the record establishes that the veteran 
was exposed to ionizing radiation in service, thereby 
satisfying element (2).  

With respect to the remaining Hickson element, element (3), 
nexus, there is no indication of competent nexus evidence.  
The Board has reviewed the many articles, newsletters, and 
fact sheets pertaining to the effects of radiation exposure 
from the Hanford Nuclear Reservation as well as the fact 
sheet titled "Colorectal Cancer, Basic Facts on Screening," 
all of which were submitted by the veteran.  None of these 
documents states or indicates that colon polyps may be 
related to exposure to ionizing radiation.  

Further, at the August 2008 hearing, the veteran was advised 
that missing in his claim was an indication from his treating 
physician or an examining physician or a medical opinion of 
any sort that his colon polyps are due to his radiation 
exposure.  In this regard, at the hearing, the veteran 
testified that he told his VA physician that he was exposed 
to radiation and right away he gave him a colonoscopy.  The 
veteran argues that the surgical report for his October 1999 
colonoscopy shows that the doctor said his polyps were due to 
radiation exposure in the past.  The Board reiterates that 
the October 1999 report states that the veteran gave a 
history of skin nodules and radiation exposure and that the 
veteran was scheduled for a surveillance colonoscopy to rule 
out colonic polyps.  Again, in the Board's judgment, this 
does not serve as medical evidence that indicates the 
veteran's colon polyps are related to ionizing radiation 
exposure in service.  Although the record includes several 
entries in VA medical records in which the veteran gives a 
history of exposure to ionizing radiation, in none of those 
records is there any indication that a health care 
professional has opined that the veteran's colon polyps are 
in any way related to service, including in-service radiation 
exposure.  

The sole opinion in support of the veteran's claim consists 
of his own lay assertions that in-service radiation exposure 
caused his colon polyps.  The Board has no doubt that the 
veteran is sincere in his belief that his colon polyps are 
related to radiation exposure in service, but his belief 
cannot serve as competent evidence of a causal relationship 
between his colon polyps and service.  In this regard, the 
Board notes that the record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide medical 
opinions.  It is now well established that a lay person such 
as the veteran is not competent to opine on medical matters 
such as diagnoses or etiology of medical disorders, and this 
veteran's opinion that colon polyps are due to radiation 
exposure in service is therefore entitled to no weight of 
probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The Board also notes that a veteran's assertions, 
no matter how sincere, are not probative of a medical nexus 
between the claimed disability and an in-service disease, 
injury, or event.  See Voerth v. West, 13 Vet. App. 118, 120 
(1999).  

In summary, the Board finds that colon polyps were not shown 
in service or for many years thereafter, and the evidence 
does not demonstrate that the veteran's colon polyps are 
linked to any incident of service, including exposure to 
ionizing radiation.  The Board therefore concludes that the 
preponderance of the evidence is against the claim, and 
service connection for colon polyps, status post polypectomy, 
is not warranted.  

Thyroid disorder

As noted earlier, the veteran contends that he has a thyroid 
disorder that is related to his exposure to ionizing 
radiation from the Hanford Nuclear Reservation while he was 
stationed at the Yakima, Washington, Military Reservation and 
Training Center, and that a particularly important source of 
his exposure was from a December 1949 experimental release of 
I-131, known as "the Green Run."

In support of his claim, as noted earlier, the veteran has 
submitted many documents, fact sheets, and articles 
pertaining studies of the emissions of ionizing radiation 
from the Hanford Nuclear Reservation from 1944 to 1987, 
including from 1949 to 1950, with consideration of the Green 
Run release in December 1949.  

In its consideration of the veteran's claim for service 
connection for a thyroid disorder, the Board notes that 
regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well settled 
that in order to be considered for service connection, a 
claimant must first have a disability for which VA is 
authorized to grant service connection.  See Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992). 

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Evidence submitted by the veteran includes the report of a VA 
thyroid ultrasound study dated in February 1998.  It states 
that the right lobe of the thyroid gland shows some 
hypoechoic areas in the lower portion, and the left lobe 
shows bright echoes throughout the left lobe, exact nature of 
which cannot be ascertained.  The diagnosis was 
"abnormality, attention needed."  Additional records show 
the veteran underwent a VA thyroid scan in March 1998, and 
the impression of the radiologist was normal thyroid scan.  
Further, after a VA thyroid echogram in June 1999, the 
impression was no significant abnormality demonstrated in the 
right and left thyroid lobe, normal study.  In a VA progress 
note dated in February 2001, it was noted the veteran was 
there for follow-up of hypertension and history of radiation 
exposure.  On examination, the thyroid was without nodules.  
The assessment was "[h]istory of radiation exposure.  Will 
order thyroid ultrasound for screening purposes."  At a VA 
ultrasound in April 2001, the radiologist said the right and 
left lobes of the thyroid gland appear unremarkable, and his 
impression was normal study.  Later VA progress notes include 
an August 2002 entry that says history of plutonium exposure, 
needs regular thyroid check.  The assessment in a March 2003 
VA progress note included history of plutonium exposure - 
needs thyroid check, TSH (thyroid stimulating hormone) 
stable, monitor.  The veteran also submitted a March 2004 VA 
medical record concerning an eye examination.  

The veteran has neither submitted nor identified any other 
medical records that he contends support his claim for 
service connection for a thyroid disorder.  As to evidence of 
current disability, the veteran relies on the February 1998 
thyroid ultrasound showing hypoechoic areas in the right lobe 
and bright echoes throughout the left lobe.  Although the 
radiologist identified this as abnormal, follow-up studies in 
1998 and 1999 showed no abnormalities of the thyroid, and 
again at an April 2001 VA thyroid ultrasound study, the 
radiologist's impression was normal study.  The Board 
recognizes that the Court has held that the requirement of 
current disability is satisfied when the claimant has a 
disability at the time he files a claim or during the 
pendency of that claim and that service connection may be 
granted even though the disability resolves prior to the 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  In this case, the veteran raised his 
claim for service connection for a thyroid disorder in a 
written statement received at the RO in April 2002, and in 
the medical evidence outlined above there is no showing of 
the presence of a thyroid disorder at that time or at any 
time since then.  

The only evidence pertaining to the presence of a thyroid 
disorder during the appeal period consists of the veteran's 
own statements including his hearing testimony.  At the 
August 2008 hearing, the veteran testified that he is taking 
Prozac for post-traumatic stress disorder but that he had 
learned the thyroid can also cause depression.  The Board 
notes that in Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007), the Federal Circuit held that a layperson 
may provide competent evidence to establish a diagnosis where 
the lay person is "competent to identify the medical 
condition".  Although the veteran in this case is capable of 
indicating that he feels depressed, he is not competent 
(i.e., professionally qualified) to offer an opinion that his 
feeling depressed is a symptom of a thyroid disorder or 
provide a diagnosis of a thyroid disorder, and as stated 
earlier, his opinions as to medical diagnoses are of no 
weight of probative value.  Cromley, 7 Vet. at 379; Espiritu, 
2 Vet. App. at 494-95.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against finding the veteran 
has a thyroid disorder, and the claim fails on that basis 
alone.  

In the alternative, the Board notes that even if the 
February 1998 VA thyroid ultrasound study, which showed some 
hypoechoic areas in the right lobe and bright echoes in the 
left lobe, could be found to serve as evidence of current 
disability, the evidence does not show, nor does the veteran 
contend, that a thyroid disorder was present in service or 
that he has had thyroid cancer at any time.  Rather, the 
veteran contends he has a thyroid disorder that is due to his 
exposure to ionizing radiation while he was stationed near 
the Hanford Nuclear Reservation in service.  The provisions 
of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) do not 
apply to this claim because such service does not qualify as 
a radiation-risk activity as defined in the statute and 
regulation and because there is no diagnosis of thyroid 
cancer, which is the only thyroid disorder for which service 
connection may be granted on a presumptive basis.  

Further, there is no evidence, outside the veteran's 
contentions, that suggests his claimed thyroid disorder is a 
radiogenic disease, i.e., a disease that may be induced by 
ionizing radiation, which would trigger development under 
38 C.F.R. § 3.311.  In this regard, the Board has perused the 
many articles, fact sheets, and newsletters submitted by the 
veteran.  Among those is the January 1999 newsletter of the 
Hanford Thyroid Disease Study (HTDS).  The newsletter states 
that the HTDS found no evidence that any kind of thyroid 
disease was increased a result of radiation exposure from the 
Hanford Nuclear Site.  The newsletter stated there was some 
indication that the proportion of individuals with small 
focal (individual) thyroid abnormities detected by ultrasound 
(but which could not be felt on examination) increased 
slightly at higher doses from Hanford's I-131.  The HTDS 
newsletter went on to say, however, that the increase was not 
statistically significant, meaning that it could have been 
due to chance.  It further stated that small growth 
abnormalities of this type, which can be detected by 
sensitive ultrasound equipment but not by physical 
examination are very common in the general population and 
that it is generally believed that most of these do not 
indicate thyroid disease.  Neither this newsletter nor any of 
the other evidence submitted by the veteran suggests that 
thyroid ultrasound abnormalities as shown on the 
February 1998 VA thyroid ultrasound study may be induced by 
ionizing radiation, nor do they otherwise provide a nexus to 
service, which would be required to substantiate the claim on 
a direct basis.  

Again, to the extent that the veteran himself asserts that a 
medical relationship exists between any thyroid abnormalities 
shown on the February 1998 VA ultrasound study and service or 
any incident of service, including exposure to ionizing 
radiation in service, his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
thyroid disorder.  The benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The Board therefore concludes that that 
service connection for a thyroid disorder is not warranted, 
and the claim must be denied.  




ORDER

Service connection for colon polyps, status post polypectomy, 
is denied.  

Service connection for a thyroid disorder is denied.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


